          Case: 19-1153, Document:
Case 8:17-ap-01068-MW              2-2,07/05/19
                         Doc 92 Filed   Filed: 06/19/2019     Page 113:13:15
                                                   Entered 07/05/19  of 1                 Desc
                          Main Document      Page 1 of 1
                     U.S. Bankruptcy Appellate Panel
                            of the Ninth Circuit
                        125 South Grand Avenue, Pasadena, California 91105
                                         (626) 229-7220




To: Clerk, Santa Ana Bankruptcy Court
Debtor(s): RALPH E. SANDERS
BAP No.: CC-19-1153
Bk. Ct. No.: 8:17-bk-10265-MW                           ADV. NO.: 8:17-ap-01068-MW

INTERNAL Bk. Ct. NO.: ***


The Bankruptcy Appellate Panel has received and docketed the notice of appeal referenced in the
attached transmittal. The BAP case number is indicated above for your information.



IF THE RECORD ON APPEAL IS COMPLETE, PLEASE SEND THE CERTIFICATE
OF READINESS

Susan M Spraul, BAP Clerk

By: Vicky Jackson-Walker, Deputy Clerk
Date: June 19, 2019
